Citation Nr: 1628481	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-22 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service in the Army from August 1981 to December 1985.  He has been awarded a combat medical badge.

This case comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating effective January 28, 2008.  A June 2011 rating decision increased the rating to 50 percent effective the date of service connection.  

During a December 2010 VA examination, the Veteran stated that he cannot work because of nightmares, flashbacks, and panic attacks due to his PTSD.  Thus, the Veteran has raised the question of entitlement to a total disability rating based on individual unemployability (TDIU) and it is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, further development is needed prior to the Board's review of the issue of entitlement to a higher initial rating for PTSD.

The Veteran underwent a VA examination for his PTSD in December 2010.  He reported being treated for his PTSD through 2009.  He complained of nightmares, flashbacks, and panic attacks.  He did not complain of any memory loss.  He was oriented to person, place, and time.  

At a January 2013 VA examination for traumatic brain injury, the Veteran complained of mild memory loss and that he is occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.  He also complained of memory loss.

An April 2013 VA social work note reflects that the Veteran wishes to receive VA medical treatment for his PTSD.

Given the Veteran's new complaints of memory loss and disorientation at the January 2013 examination for traumatic brain injury, along with his request for medical treatment for his PTSD, the record indicates that his disability may have worsened since the December 2010 examination for PTSD.  To properly adjudicate the Veteran's claim for a higher rating, the AOJ should afford him an examination to determine the current severity of his PTSD.

As to the issue of entitlement to a TDIU, due process requires that the AOJ undertake certain notice obligations prior to the Board's adjudication of the issue.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice that is compliant with 38 U.S.C.A. § 5103(a) as to the issue of entitlement to a TDIU.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's PTSD.  The examiner should also indicate the degree of social and occupational impairment due to the Veteran's PTSD and describe the Veteran's symptoms.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.

3.  Thereafter, and after undertaking any indicated development, readjudicate the issue of entitlement to an initial rating in excess of 50 percent for PTSD and adjudicate the issue of entitlement to a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

